DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/736,006, filed on 12/13/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,159,818 in view of Lin (U.S. Publication No. 2017/0155899). Although the claims at issue are not identical, they are not patentably distinct from each other, and the limitations in the independent claims regarding “wherein the operation of coding the copying parameter according to the dynamic boundary is accomplished in one of the following manners: intra string copying, index-pixel string mixed copying, and a multiple palette and pixel string copying manner combining multiple palette and pixel string copying manners” would be obvious to a person having ordinary skill in the art before the effective filing date in view of Lin, because the claims of U.S. Patent No. 11,159,818 describes performing intra block copying, and dividing the reference region into sub-regions, and the disclosure of Lin describes that in compressing video data, intra block matching and dividing blocks into sub-blocks can be performed in ways such as string matching, also known as string copying or intra string copying.


Application No. 17/482,832
U.S. Patent No. 11,159,818
Claim 1
Claim 1
A picture coding method, comprising:
A picture coding method, comprising:
acquiring a dynamic boundary of a copying parameter of a current coding sample segment according to a size of a reference region, the copying parameter being a motion vector; and
coding a copying parameter of a coding sample segment according to a dynamic position and size of a reference region; wherein the dynamic position of the reference region is represented by one or more region motion vectors;
coding the copying parameter according to the dynamic boundary and writing one or more bits of at least one of information of the size of the reference region, information of a position and size of the reference region or information of a value range of the motion vector into a video bitstream to generate the video bitstream comprising the information of the size of the reference region and the information of the copying parameter;
Claim 2: writing one or more bits of at least one of information of a size of the reference region, the information of the position and size of the reference region or information of a value range of a motion vector are written into the following one or more units of the video bitstream
Claim 1: generating a video bitstream comprising information of a position and size of the reference region and information of the copying parameter
wherein the operation of coding the copying parameter according to the dynamic boundary is accomplished in one of the following manners: intra string copying, index-pixel string mixed copying, and a multiple palette and pixel string copying manner combining multiple palette and pixel string copying manners.
Lin: in compressing video data, intra block matching and dividing blocks into sub-blocks can be performed in ways such as string matching, also known as string copying or intra string copying; and that in the present invention, copying coding and predictive coding can be performed via intra string copying, and intra string predictive coding
Claim 2
Claim 2
wherein the operation of writing one or more bits of at least one of information of the size of the reference region, information of a position and size of the reference region or information of a value range of the motion vector into a video bitstream comprises:
further comprising: writing one or more bits of at least one of information of a size of the reference region, the information of the position and size of the reference region or information of a value range of a motion vector are written into the following one or more units of the video bitstream:
writing the one or more bits of the at least one of the information of the size of the reference region, the information of the position and the size of the reference region or the information of the value range of the motion vector into the following one or more units of the video bitstream:
writing one or more bits of at least one of information of a size of the reference region, the information of the position and size of the reference region or information of a value range of a motion vector are written into the following one or more units of the video bitstream:
a video parameter set, a sequence parameter set, a picture parameter set, a slice header, a Coding Tree Unit (CTU) header, a Coding Unit (CU) header and a coding/decoding block header.
a video parameter set, a sequence parameter set, a picture parameter set, a slice header, a Coding Tree Unit (CTU) header, a Coding Unit (CU) header and a coding/decoding block header.
Claim 3
Claim 4
wherein the dynamic boundary of the copying parameter is one, or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic night limit of the motion vector.
wherein a dynamic boundary of the copying parameter is one, or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of a motion 
vector.
Claim 5
Claim 5
A picture decoding method, comprising:
A picture decoding method, comprising:
parsing a video bitstream to acquire a dynamic boundary of a copying parameter of a decoding sample segment and acquire information of the copying parameter; and
parsing a video bitstream to at least acquire information of a position and size of a reference region and information of a copying parameter; and decoding a copying parameter of a current decoding sample segment
decoding the copying parameter according to the dynamic boundary, the copying parameter being a motion vector;
decoding a copying parameter of a current decoding sample segment according to a dynamic position and size of the reference region, wherein the dynamic position of the reference region is represented by one or more region motion vectors
Claim 7: wherein the copying parameter is a motion vector.
wherein parsing the video bitstream to acquire the dynamic boundary of the copying parameter of the decoding sample segment comprises:
parsing a video bitstream to at least acquire information of a position and size of a reference region and information of a copying parameter; and decoding a copying parameter of a current decoding sample segment
parsing the video bitstream to acquire at least one of: information of a size of a reference region, information of a position and size of the reference region or information of a value range of the motion vector; and
Claim 6: the video bitstream is parsed to acquire at least one of: information of a size of the reference region, the information of the position and size of the reference region and information of a value range of a motion vector.
determining the dynamic boundary of the copying parameter of the decoding sample segment according to the acquired information,
Claim 8: wherein a dynamic boundary of the copying parameter is one, or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of a motion vector.
wherein the video bitstream to be parsed is encoded in one of the following manners: intra string copying, index-pixel string mixed copying, and a multiple palette and pixel string copying manner combining multiple palette and pixel string copying manners.
Lin: in compressing video data, intra block matching and dividing blocks into sub-blocks can be performed in ways such as string matching, also known as string copying or intra string copying; and that in the present invention, copying coding and predictive coding can be performed via intra string copying, and intra string predictive coding
Claim 6
Claim 8
wherein the dynamic boundary of the copying parameter is one, or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of the motion vector.
wherein a dynamic boundary of the copying parameter is one, or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of a motion vector.
Claim 8
Claim 6
wherein the bitstream corresponding to one or more units of a video parameter set, a sequence parameter set, a picture parameter set, a slice header, a Coding Tree Unit (CTU) header, a Coding Unit (CU) header and a coding/decoding block header in the video bitstream is parsed to acquire at least one of: the information of the size of the reference region, the information of the position and size of the reference region and the information of the value range of the motion vector.
wherein the bitstream corresponding to one or more units of a video parameter set, a sequence parameter set, a picture parameter set, a slice header, a Coding Tree Unit (CTU) header, a Coding Unit (CU) header and a coding/decoding block header in the video bitstream is parsed to acquire at least one of: information of a size of the reference region, the information of the position and size of the reference region and information of a value range of a motion vector.
Claim 9
Claim 13
A picture processing equipment, comprising a processor and a memory for storing a set of instructions executable by the processor, wherein when the instructions are executed by the processor, the processor is configured to:
A picture processing equipment, comprising a processor and a memory for storing a set of instructions executable by the processor, wherein when the instructions are executed by the processor, the processor is configured to:
parse a video bitstream to acquire a dynamic boundary of a copying parameter of a decoding sample segment and acquire information of the copying parameter; and
parse a video bitstream to at least acquire information of a position and size of a reference region and information of a copying parameter; and decode a copying parameter of a current decoding sample segment
decode the copying parameter according to the dynamic boundary, the copying parameter being a motion vector;
according to a dynamic position and size of the reference region, wherein the dynamic position of the reference region is represented by one or more region motion vectors;
Claim 15: wherein the copying parameter is a motion vector.
wherein parsing the video bitstream to acquire the dynamic boundary of the copying parameter of the decoding sample segment comprises:
parse a video bitstream to at least acquire information of a position and size of a reference region and information of a copying parameter; and decode a copying parameter of a current decoding sample segment
parsing the video bitstream to acquire at least one of: information of a size of a reference region, information of a position and size of the reference region or information of a value range of the motion vector; and
Claim 14: wherein the processor is further configured to: parse the video bitstream to acquire at least one of: information of a size of a reference region, information of a position and size of the reference region and information of a value range of a motion vector
determining the dynamic boundary of the copying parameter of the decoding sample segment according to the acquired information,
Claim 14: determine the dynamic boundary of the copying parameter of the decoding sample segment according to the acquired information.
wherein the video bitstream to be parsed is encoded in one of the following manners: intra string copying, index-pixel string mixed copying, and a multiple palette and pixel string copying manner combining multiple palette and pixel string copying manners.
Lin: in compressing video data, intra block matching and dividing blocks into sub-blocks can be performed in ways such as string matching, also known as string copying or intra string copying; and that in the present invention, copying coding and predictive coding can be performed via intra string copying, and intra string predictive coding
Claim 10
Claim 16
wherein the dynamic boundary of the copying parameter is one, or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of the motion vector.
wherein a dynamic boundary of the copying parameter is one, or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of a motion vector.
Claim 12
Claim 10
wherein the bitstream corresponding to one or more units of a video parameter set, a sequence parameter set, a picture parameter set, a slice header, a Coding Tree Unit (CTU) header, a Coding Unit (CU) header and a coding/decoding block header in the video bitstream is parsed to acquire at least one of: the information of the size of the reference region, the information of the position and size of the reference region and the information of the value range of the motion vector.
wherein the processor is further configured to write one or more bits of at least one of information of a size of the reference region, the information of the position and size of the reference region or information of a value range of a motion vector are written into the following one or more units of the video bitstream: a video parameter set, a sequence parameter set, a picture parameter set, a slice header, a Coding Tree Unit (CTU) header, a Coding Unit (CU) header and a coding/decoding block header.
Claim 13
Claim 9
A picture processing equipment, comprising a processor and a memory for storing a set of instructions executable by the processor, wherein when the instructions are executed by the processor, the processor is configured to implement the method of claim 1.
A picture processing equipment, comprising a processor and a memory for storing a set of instructions executable by the processor, wherein when the instructions are executed by the processor
Claim 14
Claim 9
A non-transitory computer storage medium stored therein computer-executable instructions that, when executed by a processor, cause the processor to execute a picture coding method according to claim 1.
A picture processing equipment, comprising a processor and a memory for storing a set of instructions executable by the processor, wherein when the instructions are executed by the processor
Claim 15
Claim 13
A non-transitory computer storage medium stored therein computer-executable instructions that, when executed by a processor, cause the processor to execute a picture coding method according to claim 5.
A picture processing equipment, comprising a processor and a memory for storing a set of instructions executable by the processor, wherein when the instructions are executed by the processor



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Publication No. 2014/0376634), hereinafter referred to as Guo, in view of Lin (U.S. Publication No. 2017/0155899), hereinafter referred to as Lin.

In regard to claim 1, Guo teaches a picture coding method, (Guo paragraph 19 noting a method of encoding video data including a mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture, the method comprises selecting a predictive block of video data for a current block of video data from a set of previously encoded blocks of video data within the same picture as the current block of video data) comprising:
acquiring a dynamic boundary of a copying parameter of a current coding sample segment according to a size of a reference region (Guo paragraph 111 noting the video encoder 20 selects predictive block of video data 124 within intended region 128 to predict current video block 122. Video encoder 20 determines two-dimensional vector 126, which includes a horizontal displacement component 132 and a vertical displacement component 130, that indicates the displacement of predictive video block 124 relative to current video block 122; Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced. In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Figs 2-3. Thus, it can be seen that the intended region is used as a boundary for the components of the motion vector), the copying parameter being a motion vector (Guo abstract noting a two-dimensional vector, which may be used by a video coder to identify the predictive block of video data, includes a horizontal displacement component and a vertical displacement component relative to the current block of video data. The mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture may be referred to as Intra Block Copy); and
coding the copying parameter according to the dynamic boundary and writing one or more bits of at least one of information of the size of the reference region, information of a position and size of the reference region or information of a value range of the motion vector into a video bitstream (Guo paragraph 13, the concept of a coding unit is disclosed: “a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks, which may also be referred to as tree blocks, coding units (CUs) and/or coding nodes,” and additionally in paragraph 69 noting CTUs: “video encoder 20 may divide a video frame or picture into a sequence of coding tree units (CTUs), also referred to as largest coding units (LCUs).” Further, Guo discloses in paragraph 93 “Video encoder 20 may include the syntax elements in a variety of syntax structures, e.g., depending on the type of video structure (e.g., sequence, picture, slice, block) to which it refers, and how frequently its value may change. For example, video encoder 20 may include syntax elements in parameter sets, such as a Video Parameter Set (VPS), Sequence Parameter Set (SPS), or Picture Parameter Set (PPS). As other examples, video encoder 20 may include syntax elements in SEI messages and slice headers” and in paragraphs 111 and 118 noting that syntax elements defining two-dimensional vectors for defining an intended region from which the encoder may select a predictive block of video data to predict a current block, and noting syntax information on the height and width of the intended region, all of which can be signaled in headers and parameter sets) to generate the video bitstream comprising the information of the size of the reference region and the information of the copying parameter (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134. For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136. The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30).
However, Guo does not expressly disclose wherein the operation of coding the copying parameter according to the dynamic boundary is accomplished in one of the following manners: intra string copying, index-pixel string mixed copying, and a multiple palette and pixel string copying manner combining multiple palette and pixel string copying manners.
In the same field of endeavor, Lin teaches wherein the operation of coding the copying parameter according to the dynamic boundary is accomplished in one of the following manners: intra string copying, index-pixel string mixed copying, and a multiple palette and pixel string copying manner combining multiple palette and pixel string copying manners (Lin paragraphs 21 and 59-60 noting in compressing video data, intra block matching and dividing blocks into sub-blocks can be performed in ways such as string matching, also known as string copying or intra string copying; and that in the present invention, copying coding and predictive coding can be performed via intra string copying, and intra string predictive coding).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo with the teachings of Lin, because both disclosures relate to techniques for coding video data including performing intra block copy prediction of coding units. The teachings of Guo include the use of intra block copy, and the teachings of Lin would benefit the teachings of Guo by providing efficient options for how block copying can be performed. Thus, modified to incorporate the teachings of Lin, the teachings of Guo include all of the limitations presented in claim 1.

In regard to claim 2, Guo and Lin teach all of the limitations of claim 1 as discussed above. In addition, Guo teaches writing the one or more bits of the at least one of the information of the size of the reference region, the information of the position and the size of the reference region or the information of the value range of the motion vector (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134. For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136. The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30) into the following one or more units of the video bitstream:
a video parameter set, a sequence parameter set, a picture parameter set, a slice header, a Coding Tree Unit (CTU) header, a Coding Unit (CU) header and a coding/decoding block header (Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134. For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136. The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30; and Guo paragraph 93 noting encoder 20 may include in the encoded video bitstream, in addition to the encoded video data, syntax elements that inform video decoder how to decode a particular block of video data, or grouping thereof. Video encoder 20 may include the syntax elements in a variety of syntax structures, e.g., depending on the type of video structure (e.g., sequence, picture, slice, block) to which it refers, and how frequently its value may change. For example, video encoder 20 may include syntax elements in parameter sets, such as a Video Parameter Set (VPS), Sequence Parameter Set (SPS), or Picture Parameter Set (PPS). As other examples, video encoder 20 may include syntax elements in SEI messages and slice headers).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 3, Guo and Lin teach all of the limitations of claim 1 as discussed above. In addition, Guo teaches wherein the dynamic boundary of the copying parameter is one, or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic night limit of the motion vector (Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced. In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Fig. 3 showing that the intended region provides upper, lower, left, and right limits).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 4, Guo and Lin teach all of the limitations of claim 1 as discussed above. In addition, Guo teaches wherein the method further comprising: performing truncated kth-order Exp-Golomb code binarization with a truncated value corresponding to the dynamic boundary and entropy coding on the copying parameter according to the dynamic boundary, wherein k ≥ 0 (Guo paragraph 159 noting the maximum size of these two-dimensional vectors (or the difference between one or more two-dimensional vectors, such as a residual two-dimensional vector) may be small, e.g., due to the definition of the intended region and/or pipeline constraints, as discussed above. In such examples, video encoder may binarize these two-dimensional motion vectors with truncated values. In some examples, video encoder 20 may employ truncated unary, truncated exponential-golomb, or truncated golomb-rice codes in entropy encoding the two-dimensional vectors, e.g., in encoding the horizontal displacement component and vertical displacement component of the two-dimensional vectors). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 5, Guo teaches a picture decoding method, comprising: parsing a video bitstream to acquire a dynamic boundary of a copying parameter of a decoding sample segment and acquire information of the copying parameter (Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134. For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136. The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30); and
decoding the copying parameter according to the dynamic boundary  (Guo paragraph 93 noting Video encoder 20 may include in the encoded video bitstream, in addition to the encoded video data, syntax elements that inform video decoder how to decode a particular block of video data, or grouping thereof; and Guo paragraph 102 noting Video decoder 30 may decode the one or more syntax elements to determine two-dimensional motion vector 106, and use the determined vector to identify predictive video block 104 for current video block 102), the copying parameter being a motion vector (Guo abstract noting a two- dimensional vector, which may be used by a video coder to identify the predictive block of video data, includes a horizontal displacement component and a vertical displacement component relative to the current block of video data. The mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture may be referred to as Intra Block Copy);
wherein parsing the video bitstream to acquire the dynamic boundary of the copying parameter of the decoding sample segment (Guo paragraph 13, the concept of a coding unit is disclosed: “a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks, which may also be referred to as tree blocks, coding units (CUs) and/or coding nodes,” and additionally in paragraph 69 noting CTUs: “video encoder 20 may divide a video frame or picture into a sequence of coding tree units (CTUs), also referred to as largest coding units (LCUs).” Further, Guo discloses in paragraph 93 “Video encoder 20 may include the syntax elements in a variety of syntax structures, €.g., depending on the type of video structure (e.g., sequence, picture, slice, block) to which it refers, and how frequently its value may change. For example, video encoder 20 may include syntax elements in parameter sets, such as a Video Parameter Set (VPS), Sequence Parameter Set (SPS), or Picture Parameter Set (PPS). As other examples, video encoder 20 may include syntax elements in SEI messages and slice headers”) comprises:
parsing the video bitstream to acquire at least one of: information of a size of a reference region, information of a position and size of the reference region or information of a value range of the motion vector; and determining the dynamic boundary of the copying parameter of the decoding sample segment according to the acquired information (Guo paragraphs 111 and 118 noting that syntax elements defining two-dimensional vectors for defining an intended region from which the encoder may select a predictive block of video data to predict a current block, and noting syntax information on the height and width of the intended region, all of which can be signaled in headers and parameter sets)
However, Guo does not expressly disclose wherein the video bitstream to be parsed is encoded in one of the following manners: intra string copying, index-pixel string mixed copying, and a multiple palette and pixel string copying manner combining multiple palette and pixel string copying manners.
In the same field of endeavor, Lin teaches wherein the video bitstream to be parsed is encoded in one of the following manners: intra string copying, index-pixel string mixed copying, and a multiple palette and pixel string copying manner combining multiple palette and pixel string copying manners (Lin paragraphs 21 and 59-60 noting in compressing video data, intra block matching and dividing blocks into sub-blocks can be performed in ways such as string matching, also known as string copying or intra string copying; and that in the present invention, copying decoding and predictive decoding can be performed via intra string copying decoding, and intra string predictive decoding).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 6, Guo and Lin teach all of the limitations of claim 5 as discussed above. In addition, Guo teaches wherein the dynamic boundary of the copying parameter is one, or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of the motion vector (Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced. In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Fig. 3 showing that the intended region provides upper, lower, left, and right limits).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 7, Guo and Lin teach all of the limitations of claim 5 as discussed above. In addition, Guo teaches wherein the method further comprising: performing truncated kth-order Exp-Golomb code binarization with a truncated value corresponding to the dynamic boundary and entropy decoding on the copying parameter according to the dynamic boundary, wherein k ≥ 0 (Guo paragraph 159 noting the maximum size of these two-dimensional vectors (or the difference between one or more two-dimensional vectors, such as a residual two-dimensional vector) may be small, e.g., due to the definition of the intended region and/or pipeline constraints, as discussed above. In such examples, video encoder may binarize these two-dimensional motion vectors with truncated values. In some examples, video encoder 20 may employ truncated unary, truncated exponential-golomb, or truncated golomb-rice codes in entropy encoding the two-dimensional vectors, e.g., in encoding the horizontal displacement component and vertical displacement component of the two-dimensional vectors). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 8, Guo and Lin teach all of the limitations of claim 5 as discussed above. In addition, Guo teaches wherein the bitstream corresponding to one or more units of a video parameter set, a sequence parameter set, a picture parameter set, a slice header, a Coding Tree Unit (CTU) header, a Coding Unit (CU) header and a coding/decoding block header in the video bitstream (Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134. For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136. The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30; and Guo paragraph 93 noting encoder 20 may include in the encoded video bitstream, in addition to the encoded video data, syntax elements that inform video decoder how to decode a particular block of video data, or grouping thereof. Video encoder 20 may include the syntax elements in a variety of syntax structures, e.g., depending on the type of video structure (e.g., sequence, picture, slice, block) to which it refers, and how frequently its value may change. For example, video encoder 20 may include syntax elements in parameter sets, such as a Video Parameter Set (VPS), Sequence Parameter Set (SPS), or Picture Parameter Set (PPS). As other examples, video encoder 20 may include syntax elements in SEI messages and slice headers) is parsed to acquire at least one of: the information of the size of the reference region, the information of the position and size of the reference region and the information of the value range of the motion vector (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134. For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136. The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 9, Guo teaches a picture processing equipment, comprising a processor and a memory for storing a set of instructions executable by the processor, wherein when the instructions are executed by the processor (Guo paragraph 219 noting functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer- readable medium and executed by a hardware-based processing unit), the processor is configured to: 
parse a video bitstream to acquire a dynamic boundary of a copying parameter of a decoding sample segment and acquire information of the copying parameter (Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134. For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136. The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30); and 
decode the copying parameter according to the dynamic boundary (Guo paragraph 93 noting Video encoder 20 may include in the encoded video bitstream, in addition to the encoded video data, syntax elements that inform video decoder how to decode a particular block of video data, or grouping thereof; and Guo paragraph 102 noting Video decoder 30 may decode the one or more syntax elements to determine two-dimensional motion vector 106, and use the determined vector to identify predictive video block 104 for current video block 102), the copying parameter being a motion vector (Guo abstract noting a two-dimensional vector, which may be used by a video coder to identify the predictive block of video data, includes a horizontal displacement component and a vertical displacement component relative to the current block of video data. The mode for intra prediction of blocks of video data from predictive blocks of video data within the same picture may be referred to as Intra Block Copy); 
wherein parsing the video bitstream to acquire the dynamic boundary of the copying parameter of the decoding sample segment (Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134. For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136. The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30) comprises: 
parsing the video bitstream to acquire at least one of: information of a size of a reference region, information of a position and size of the reference region or information of a value range of the motion vector; and determining the dynamic boundary of the copying parameter of the decoding sample segment according to the acquired information (Guo paragraph 13, the concept of a coding unit is disclosed: “a video slice (i.e., a video frame or a portion of a video frame) may be partitioned into video blocks, which may also be referred to as tree blocks, coding units (CUs) and/or coding nodes,” and additionally in paragraph 69 noting CTUs: “video encoder 20 may divide a video frame or picture into a sequence of coding tree units (CTUs), also referred to as largest coding units (LCUs).” Further, Guo discloses in paragraph 93 “Video encoder 20 may include the syntax elements in a variety of syntax structures, e.g., depending on the type of video structure (e.g., sequence, picture, slice, block) to which it refers, and how frequently its value may change. For example, video encoder 20 may include syntax elements in parameter sets, such as a Video Parameter Set (VPS), Sequence Parameter Set (SPS), or Picture Parameter Set (PPS). As other examples, video encoder 20 may include syntax elements in SEI messages and slice headers” and in paragraphs 111 and 118 noting that syntax elements defining two-dimensional vectors for defining an intended region from which the encoder may select a predictive block of video data to predict a current block, and noting syntax information on the height and width of the intended region, all of which can be signaled in headers and parameter sets).
However, Guo does not expressly disclose wherein the video bitstream to be parsed is encoded in one of the following manners: intra string copying, index-pixel string mixed copying, and a multiple palette and pixel string copying manner combining multiple palette and pixel string copying manners.
In the same field of endeavor, Lin teaches wherein the video bitstream to be parsed is encoded in one of the following manners: intra string copying, index-pixel string mixed copying, and a multiple palette and pixel string copying manner combining multiple palette and pixel string copying manners (Lin paragraphs 21 and 59-60 noting in compressing video data, intra block matching and dividing blocks into sub-blocks can be performed in ways such as string matching, also known as string copying or intra string copying; and that in the present invention, copying decoding and predictive decoding can be performed via intra string copying decoding, and intra string predictive decoding).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 10, Guo and Lin teach all of the limitations of claim 9 as discussed above. In addition, Guo teaches wherein the dynamic boundary of the copying parameter is one, or more or all of a dynamic upper limit, a dynamic lower limit, a dynamic left limit and a dynamic right limit of the motion vector (Guo paragraph 112 noting video encoder 20 defines intended region 128, e.g., defines the size of intended region, such as a height, width, or other dimension, such that implementation and processing complexity, particularly at video decoder 30, can be reduced. In doing so, video encoder 20 limits the size of two-dimensional vector 126, e.g., limits the size of vertical displacement component 130 and/or horizontal displacement component 132; and Guo Fig. 3 showing that the intended region provides upper, lower, left, and right limits).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 11, Guo and Lin teach all of the limitations of claim 9 as discussed above. In addition, Guo teaches wherein when the instructions are executed by the processor, the processor is further configured to: performing truncated kth-order Exp-Golomb code binarization with a truncated value corresponding to the dynamic boundary and entropy decoding on the copying parameter according to the dynamic boundary, wherein k ≥ 0 (Guo paragraph 159 noting the maximum size of these two-dimensional vectors (or the difference between one or more two-dimensional vectors, such as a residual two-dimensional vector) may be small, e.g., due to the definition of the intended region and/or pipeline constraints, as discussed above. In such examples, video encoder may binarize these two-dimensional motion vectors with truncated values. In some examples, video encoder 20 may employ truncated unary, truncated exponential-golomb, or truncated golomb-rice codes in entropy encoding the two-dimensional vectors, e.g., in encoding the horizontal displacement component and vertical displacement component of the two-dimensional vectors). 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 12, Guo and Lin teach all of the limitations of claim 9 as discussed above. In addition, Guo teaches wherein the bitstream corresponding to one or more units of a video parameter set, a sequence parameter set, a picture parameter set, a slice header, a Coding Tree Unit (CTU) header, a Coding Unit (CU) header and a coding/decoding block header in the video bitstream (Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134. For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136. The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30; and Guo paragraph 93 noting encoder 20 may include in the encoded video bitstream, in addition to the encoded video data, syntax elements that inform video decoder how to decode a particular block of video data, or grouping thereof. Video encoder 20 may include the syntax elements in a variety of syntax structures, e.g., depending on the type of video structure (e.g., sequence, picture, slice, block) to which it refers, and how frequently its value may change. For example, video encoder 20 may include syntax elements in parameter sets, such as a Video Parameter Set (VPS), Sequence Parameter Set (SPS), or Picture Parameter Set (PPS). As other examples, video encoder 20 may include syntax elements in SEI messages and slice headers) is parsed to acquire at least one of: the information of the size of the reference region, the information of the position and size of the reference region and the information of the value range of the motion vector (Guo paragraph 111 noting video encoder 20 encodes one or more syntax elements in the encoded video bitstream defining two-dimensional vector 126; and Guo paragraph 118 noting video encoder 20 limits a size of intended region 128 based on a size of current LCU 134. For example, as illustrated in FIG. 3, video encoder 20 may limit a height 138 of intended region 128 based on a height (or upper vertical limit) of current LCU 134, such that intended region 128 does not extend vertically beyond current LCU 134 and left LCU 136. The size of an LCU (or CTB) may be signaled by video encoder 20 to video decoder 30 in the encoded video bitstream, e.g., via a slice header, parameter set, or SEI message, and so a limit on the intended region based on LCU size may also be effectively signaled to video decoder 30).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 13, Guo and Lin teach all of the limitations of claim 1 as discussed above. In addition, Guo teaches a picture processing equipment, comprising a processor and a memory for storing a set of instructions executable by the processor, wherein when the instructions are executed by the processor (Guo paragraph 219 noting functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer- readable medium and executed by a hardware-based processing unit) the processor is configured to implement the method of claim 1 (Rejection of the method of claim 1 discussed above with citations from Guo and Lin).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 14, Guo and Lin teach all of the limitations of claim 1 as discussed above. In addition, Guo teaches a non-transitory computer storage medium stored therein computer-executable instructions that, when executed by a processor, cause the processor to execute a picture coding method (Guo paragraph 219 noting functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer- readable medium and executed by a hardware-based processing unit) according to claim 1 (Rejection of the method of claim 1 discussed above with citations from Guo and Lin).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

In regard to claim 15, Guo and Lin teach all of the limitations of claim 5 as discussed above. In addition, Guo teaches a non-transitory computer storage medium stored therein computer-executable instructions that, when executed by a processor, cause the processor to execute a picture coding method (Guo paragraph 219 noting functions described may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer- readable medium and executed by a hardware-based processing unit) according to claim 5 (Rejection of the method of claim 5 discussed above with citations from Guo and Lin).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Guo and the teachings of Lin for the same reasons as stated above in regard to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Pang et al. – U.S. Publication No. 2015/0373358
Rusanovskyy et al. – U.S. Publication No. 2014/0133567 
Hannuksela – U.S. Publication No. 2015/0016531
Chen et al. – U.S. Publication No. 2015/0030073

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488